                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       UNITED STATES OF AMERICA, et al.,                 Case No. 15-cv-01339-WHO
                                                        Plaintiffs,
                                   8
                                                                                             ORDER ON LEVISON MOTION TO
                                                  v.                                         DISMISS
                                   9

                                  10       CARDIODX, INC., et al.,                           Re: Dkt. No. 106
                                                        Defendants.
                                  11

                                  12           Defendant David Levison moves to dismiss the claims asserted against him in plaintiff-
Northern District of California
 United States District Court




                                  13   relator Bryan Barnette’s Second Amended Complaint (SAC). The motion is GRANTED with

                                  14   partial leave to amend.

                                  15                                            BACKGROUND

                                  16           As a relator on behalf of the United States, Bryan Barnette alleges that defendant

                                  17   CardioDx, Inc. (Cardio) fraudulently sought reimbursement from the federally funded Medicare

                                  18   program for medically unnecessary, excessive, and ineffective cardiovascular tests known as

                                  19   Corus CAD tests. SAC ¶ 1. In addition, he asserts that Levison caused, or aided and abetted in

                                  20   causing, submission of fraudulent claims for Corus CAD tests to private insurers in violation of

                                  21   California law. Id. ¶ 2.1 Defendant Levison is alleged to be the founder, former Chief Executive

                                  22   Officer, and current Chief Strategy Office at Cardio and also on the company’s board of directors.

                                  23   Id. ¶ 11. As relevant to this motion, and as a relator on behalf of the State of California, Barnette

                                  24   contends that Levison and other defendants committed insurance fraud by impermissibly

                                  25   procuring patients, receiving kickbacks, and submitting false claims in violation of the California

                                  26   Insurance Frauds Prevention Act (IFPA), Cal. Ins. Code §§ 1871.7(a), (b) and Cal. Penal Code §§

                                  27

                                  28
                                       1
                                        A more detailed factual and procedural background of this case is provided in the Court’s Order
                                       on the prior Motion to Dismiss. Dkt. No. 102.
                                   1   549, 550(a)(1), (a)(5), (a)(6)). See SAC Fifth, Sixth, Seventh, Eighth & Ninth Causes of Action.

                                   2           In the Order granting motions to dismiss the First Amended Complaint, Dkt. No. 102, I

                                   3   found – with particular respect to Levison – that the allegations against him were deficient. May

                                   4   2019 Order [Dkt. No.102] 18-19; see also id. 18 (noting the “only direct allegation against him is

                                   5   that he and defendant Kilpatrick ‘were heavily involved in’ the Palmetto GBA ‘approval process,

                                   6   and played key roles in inducing Palmetto GBA to approve the Corus CAD test.’”). I explained

                                   7   that:

                                   8                  Barnette must allege facts explaining – and limiting as applicable –
                                                      Levison’s potential liability to specifically identified acts of fraud and
                                   9                  the particular Schemes alleged. What did Levison know and do, as
                                                      opposed to what others may have done? I recognize that the actions
                                  10                  of the company may in some instances be plausibly attributed to
                                                      direction by Levison because of his role as founder, CEO, and Chief
                                  11                  Strategy Officer, but the connective tissue joining those allegations
                                                      and his role or roles at the time of the specific fraudulent acts alleged
                                  12                  must be provided. Similarly, although I recognize that Levison’s role
Northern District of California
 United States District Court




                                                      at CEO may put him on a different footing as one who might have
                                  13                  “employed” functional runners and cappers, facts supporting the state
                                                      law IFPA claims against him are nonetheless missing.
                                  14
                                       Id. at 19. In the SAC, Barnette adds significantly more factual allegations regarding Levison’s
                                  15
                                       conduct with respect to the Corus CAD tests and his efforts to oversee government approval of
                                  16
                                       those tests. SAC ¶¶ 18-32.
                                  17
                                               Levison now moves to dismiss only the Fifth through Ninth causes of action as to him.
                                  18
                                       Those state law claims allege generally that defendants committed insurance fraud by
                                  19
                                       impermissibly procuring patients, receiving kickbacks, and submitting false claims in violation of
                                  20
                                       the IFPA. Barnette does not oppose the motion as to the Fifth, Sixth, and Ninth Causes of
                                  21
                                       Action.2 Therefore, the only two causes of action at issue on this motion are the Seventh and
                                  22
                                       Eighth alleging violations of IFPA.
                                  23

                                  24
                                       2
                                  25     The Fifth Cause of Action was asserted under California Insurance Frauds Prevention Act (IFPA,
                                       Cal. Ins. Code § 1871.7(a)) prohibiting the “employment of runners, cappers and steerers or other
                                  26   persons” to procure patients. The Sixth Cause of Action was asserted under IFPA (Cal. Ins. Code
                                       § 1871.7(b); Cal. Pen. Code § 550(a)), prohibiting presenting or causing to be presented false or
                                  27   fraudulent claims for the payment of an injury under a contract of insurance. The Ninth Cause of
                                       Action was asserted under IFPA (Cal. Ins. Code § 1871.7(b); Cal. Pen. Code § 549), prohibiting
                                  28   soliciting, accepting, and referring business to or from an individual or entity that intends to
                                       violate Section 550 of the Penal Code or Section 1871.4 of the Insurance Code.
                                                                                          2
                                   1                                           LEGAL STANDARD

                                   2            Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss a complaint

                                   3   if it fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                   4   dismiss, the plaintiff must allege “enough facts to state a claim to relief that is plausible on its

                                   5   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). A claim is facially plausible when

                                   6   the plaintiff pleads facts that “allow the court to draw the reasonable inference that the defendant

                                   7   is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

                                   8   omitted). There must be “more than a sheer possibility that a defendant has acted unlawfully.” Id.

                                   9   While courts do not require “heightened fact pleading of specifics,” a plaintiff must allege facts

                                  10   sufficient to “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555, 570.

                                  11            In deciding whether the plaintiff has stated a claim upon which relief can be granted, the

                                  12   Court accepts the plaintiff’s allegations as true and draws all reasonable inferences in favor of the
Northern District of California
 United States District Court




                                  13   plaintiff. Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, the court is

                                  14   not required to accept as true “allegations that are merely conclusory, unwarranted deductions of

                                  15   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  16   2008).

                                  17                                               DISCUSSION

                                  18            The Seventh Cause of Action alleges a violation of the IFPA (Cal. Ins. Code § 1871.7(b);

                                  19   Cal. Pen. Code § 550(a)(5)) for knowingly preparing or making any writing in support of a false or

                                  20   fraudulent claim. More specifically, Barnette asserts that Levison and other defendants “either

                                  21   knowingly prepared, made, or subscribed a writing with an intent to present or use it, or to allow it

                                  22   to be presented, in support of false and fraudulent claims for the reimbursement of Corus CAD

                                  23   tests performed on patients, or have aided, abetted, and solicited, or conspired to make, or

                                  24   subscribe such a writing,” and the “writings include bills for payment presented to insurance

                                  25   carriers for payment, and invoices prepared in support of such bills for payment. Such bills for

                                  26   payment constitute false or fraudulent claims because through those bills.” SAC ¶¶ 108-109. The

                                  27   Eighth Cause of Action alleges a violation of the IFPA (Cal. Ins. Code § 1871.7(b); Cal. Pen.

                                  28   Code § 550(a)(6)) for knowingly making or causing to be made any false or fraudulent claim for
                                                                                           3
                                   1   payment of a health benefit. Barnette contends that Levison and other defendants have “either

                                   2   knowingly presented or caused to be presented false and fraudulent claims for reimbursement of

                                   3   Corus CAD tests performed on patients, or have aided abetted, and solicited, or conspired to

                                   4   present or cause to be presented such false and fraudulent claims.” SAC ¶ 113.

                                   5          Levison argues that the SAC fails to adequately allege these claims because Barnette’s

                                   6   theory about Levison in the SAC – that Levison fraudulently induced Medicare to approve and

                                   7   cover the Corus CAD test despite knowing it was ineffective for Medicare-age patients – does not

                                   8   support a plausible inference that Levison submitted a false claim or aided and abetted a false

                                   9   claim to an insurer under California law. In opposition, Barnette argues that because the Corus

                                  10   CAD test was medically unnecessary for Medicare-age patients and it is “common knowledge”

                                  11   that “private insurers do not reimburse for medically unnecessary procedures and that [those

                                  12   private insurers] follow Medicare guidelines for determining medical necessity,” Oppo. at 2, the
Northern District of California
 United States District Court




                                  13   reasonable inference from the facts he pleaded in the SAC is that Levison caused private insurers

                                  14   to reimburse for medically unnecessary tests. Barnette admits that he is relying on those

                                  15   inferences and they are not expressly pleaded and if I am inclined to grant Levison’s motion, he

                                  16   “requests leave to amend to add an allegation that private insurers would not have knowingly

                                  17   reimbursed CardioDx for medically unnecessary Corus CAD tests.” Oppo. at 4. Given those

                                  18   inferences, as well as the added detailed facts regarding Levison’s direct role in securing Medicare

                                  19   approval for the Corus CAD tests, Barnette argues that he has likewise sufficiently alleged how

                                  20   Levison aided and abetting the submission of false or fraudulent claims to private insurers under

                                  21   California law.

                                  22          In Reply, Levison disputes whether Barnette’s asked-for inferences are appropriate and

                                  23   reasonable. Levison, however, does not dispute that if the SAC actually contained the allegations

                                  24   Barnette wants the Court to infer, the allegations would be sufficient to state the Seventh and

                                  25   Eighth causes of action.3 Leave to amend, therefore, will be granted for Barnette to expressly

                                  26
                                       3
                                  27     In his Reply, Levison raises a wholly new argument as to the Seventh Cause of Action; that
                                       Barnette’s claim nevertheless fails because he does not identify who he conspired with to submit
                                  28   false claims and that it cannot be CardioDx (because an employee cannot conspire with an
                                       employer). Reply at 3-4. I will not consider a new argument raised for the first time in reply, but
                                                                                        4
                                   1   assert the missing allegations.

                                   2          The Motion to Dismiss the SAC is GRANTED. The Fifth, Sixth, and Ninth Causes of

                                   3   Action are DISMISSED WITH PREJUDICE. The Seventh and Eighth Causes of Action are

                                   4   DISMISSED with leave to amend. Barnette shall file a Third Amended Complaint within twenty

                                   5   (20) days of the date of this Order.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: October 18, 2019

                                   9

                                  10
                                                                                                 William H. Orrick
                                  11                                                             United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Barnette should, in his Third Amended Complaint, identify the person or persons who he aided,
                                       abetted, or otherwise conspired with.
                                                                                     5
